 GARDNER MACHINERY CORP.Gardner Machinery Corporation and Local 28, Dis-tributive Workers of America. Case 11-CA-6869January 16, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed by Local 28, DistributiveWorkers of America, hereinafter called the Union,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 11,issued a complaint and notice of hearing on January31, 1977. Upon an amended charge filed by theUnion, the General Counsel, by the Acting RegionalDirector for Region 11, issued an amendment to thecomplaint and notice of hearing on May 23, 1977.Copies of the charge, the amended charge, thecomplaint and notice of hearing, and the amendmentthereto were duly served on the Respondent. Thecomplaint alleges, in substance, that the Respondentviolated Section 8(a)(l) and (5) of the NationalLabor Relations Act, as amended, by withholdingrecognition of and refusing to bargain with theUnion, notwithstanding the provisions of a settle-ment agreement requiring the Respondent to do so.Thereafter, the Respondent filed a timely answer,and an amendment thereto, admitting certain factualallegations, but denying the commission of anyunfair labor practices.On June 10, 1977, the Charging Party, the Respon-dent, and the General Counsel entered into astipulation in which they agreed that certain formalpapers filed in this proceeding and the stipulation,together with the exhibits attached thereto, constitutethe entire record in this case. The parties waived ahearing before an Administrative Law Judge, themaking of findings of fact and conclusions of law byan Administrative Law Judge, and the issuance of anAdministrative Law Judge's Decision. They submit-ted this proceeding directly to the Board for findingsof fact, conclusions of law, and the entry of anappropriate order by the Board, reserving to them-selves the right to file simultaneous briefs on the dateset for their receipt.By order dated July 7, 1977, the Board approvedthe stipulation, transferred this proceeding to itself,and set a date for the filing of briefs. Thereafter, theGeneral Counsel and the Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.234 NLRB No. 53The Board has considered the entire record herein,as stipulated by the parties, including the briefs, andmakes the following:FINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF THE EMPLOYERThe Respondent is a North Carolina corporationwith a facility in Charlotte, North Carolina, where itis engaged in the installation of laundry equipment.During the past 12 months, which period is represen-tative of all times material herein, the Respondentpurchased materials valued in excess of $50,000directly from points outside the State of NorthCarolina. The parties stipulated and we find that theRespondent is now, and at all times material hereinhas been, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andwe further find that it will effectuate the purposes ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local 28,Distributive Workers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Stipulated FactsOn October 30, 1975, a majority of the Respon-dent's employees, by a secret-ballot election in Case1 -RC-4074, conducted under the supervision of theRegional Director for Region 11, designated theUnion as their representative for the purposes ofcollective bargaining in the following stipulated unit:All production and maintenance employees at theEmployer's Charlotte, North Carolina, manufac-turing and distribution plant, but excluding officeclerical employees, guards, and supervisors asdefined in the Act.On November 7, 1975, :he said Regional Directorcertified the Union as the exclusive collective-bar-gaining representative of the employees in the aboveunit.On May 20, 1976, the Union requested that theRespondent bargain, but the Respondent refused.Thereafter, on May 26, 1976, as a result of theRespondent's conduct, the Union filed an unfairlabor practice charge in Case 11-CA-6592, whichwas amended on June 14, 1976. A complaint andnotice of hearing alleging violations of Section8(a)(1), (3), and (5) of the Act issued in that case onJuly 14, 1976.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 23, 1976, the Respondent and theUnion executed and entered into a settlement agree-ment in the aforesaid case in which the Respondentagreed to bargain in good faith with the Union. Thisagreement was approved by the Acting RegionalDirector for Region 11 on September 24. As part ofthe settlement agreement, the Respondent obligateditself to comply with all the terms and provisions ofthe notice attached thereto, which, by its terms,would be posted and maintained for a period of atleast 60 consecutive days from the date of posting.The notice stated, among other things, that theRespondent would not discriminate with regard tothe rehire of any of its employees as a result of theirinvolvement in a concerted activity; that it wouldmake employees Louis Summers and Clyde Wheelerwhole for any loss of wages suffered by them duringthe applicable period; that it would not assist orsolicit its employees to repudiate or decertify theUnion as their exclusive bargaining representative inorder to avoid its obligation to recognize and bargainwith the Union; and that it would, upon request,bargain with the Union concerning rates of pay,wages, hours of employment, and other terms andconditions of employment, as the exclusive represen-tative of all of the employees in the unit here inquestion.Immediately prior to, and in contemplation of, theexecution of the aforementioned settlement agree-ment, the parties met on September 20, 1976. Thismeeting was the first occasion, since the Union'srequest to bargain on May 20, that the Respondentmet and bargained with the Union. The parties nextmet on October 19. At the conclusion of thatbargaining session, the parties had neither reachedan agreement capable of being executed, nor hadthey reached an impasse on any issue. A subsequentbargaining session was scheduled for November 4,1976.On November 1, the Respondent's attorney, Wil-liam Claytor, advised Union Representative Clar-ence Fetherson that he would be unavailable for themeeting on November 4 and requested that themeeting be rescheduled for November 12. Thereafter,the next direct contact between the parties occurredon or about Monday, November 24, 1976, whenFetherson telephoned Claytor, apologized for notbeing available on November 12, and requested thata meeting date be set. Claytor declined to meet withFetherson. He told Fetherson that he had beendirected by his client not to execute any agreementnor meet with representatives of the Union againbecause the Respondent had, in the meantime,received a copy of a letter sent to Fetherson byemployees Summers and Wheeler, dated November4, 1976, in which they advised Fetherson that they nolonger wished the Union to represent them incollective bargaining. Summers and Wheeler werethe employee-members of the Union's negotiatingcommittee, representing the approximately nine-member unit.On December 2, 1976, S. W. Gardner, Jr., theRespondent's president, advised the Board's compli-ance officer that the Respondent had, on that date,taken down the notices which were posted for therequired 60-day period pursuant to the terms of thesettlement agreement. On the same date, the Region-al Director for Region 11 advised the Respondentthat Case 11 -CA-6592 had been closed as adjusted,"conditioned upon continued observance of theterms of the Settlement Agreement entered into onSeptember 24, 1976." There has been no contactbetween the Respondent and the Union since No-vember 24, 1976.B. The Contentions of the PartiesThe Respondent admits that it has refused torecognize and bargain with the Union on and afterNovember 24, 1976, but asserts that its refusal isjustified on the following grounds: more than I yearhas passed since the Union's certification followingthe Board-conducted election; the parties have bar-gained for a reasonable period subsequent to execu-tion of the settlement agreement; and, at the time ofits refusal, the Respondent possessed "sufficientobjective considerations" to support a reasonabledoubt concerning the Union's continued majoritystatus, as evidenced by the letter sent to the Union byemployees Summers and Wheeler.The General Counsel contends, on the other hand,that the letter from employees Summers and Wheelerdoes not constitute objective evidence giving rise to areasonable doubt concerning the Union's continuedmajority status in the nine-member unit. Moreover,the General Counsel asserts, even if the Respondenthad a good-faith doubt concerning the majoritystatus, it was not privileged to withdraw recognitionuntil it had bargained with the Union for a reason-able period of time after execution of the settlementagreement, which the General Counsel argues it hasnot done. Further, citing Mar-Jac Poultry Company,Inc.,I the General Counsel contends that, even if itwere arguable that a reasonable period of time hadotherwise elapsed, the Union in this case is entitledto at least I year of actual bargaining from the dateof the settlement agreement, as bargaining wasinterrupted for a 4-month period during the Union'sI 136 NLRB 785 (1962).282 GARDNER MACHINERY CORP.certification year, because of the Respondent's earli-er admitted refusal to bargain.C. Discussion and ConclusionsThe parties entered into the settlement agreementhere in question on September 24, 1976. Pursuantthereto, the Respondent and the Union met andbargained on September 20 and October 19, withoutreaching agreement but without reaching impasse, onany of the outstanding issues. Presumably, someprogress was made, as a third meeting was scheduledfor November 4. The Respondent's attorney request-ed a postponement to November 12. However, theUnion's representative was not available on thatdate. Thus, the parties had bargained on only twooccasions, when, on November 24, the Respondentrefused to bargain further and withdrew recognitionfrom the Union, asserting as its only reason thereforthat it was in possession of a letter signed by twoemployees in the nine-member unit, indicating thatthose individuals no longer wished to be representedby the Union.The letter in question falls far short of overcomingthe presumption concerning the Union's continuedmajority status. Even if we were to view the matterotherwise, we would find, in the circumstances of thiscase, that the Respondent's refusal to recognize andbargain with the Union is unlawful. It is well settledthat "a bargaining relationship once rightfully estab-lished must be permitted to exist and function for areasonable period in which it can be given a fairchance to succeed," without regard to changedsituations which might otherwise make appropriate achange in bargaining relationships.2Similarly, wherethe bargaining relationship arises as a result of asettlement agreement, that relationship must bemaintained for a reasonable period, during which theunion's majority status may not be challenged.3It isclear on the facts of this case that the two bargainingsessions which occurred after a long hiatus hardlyafforded the parties an adequate opportunity toengage in real bargaining with a fair chance ofsuccess.Accordingly, we find that the Respondent hasfailed and has refused "to bargain collectively" withthe representative of its employees for a reasonableperiod as required by the Act and by such conducthas interfered with, restrained, and coerced employ-ees in the exercise of the rights guaranteed them inSection 7, thereby violating Section 8(a)(1) and (5).2 Franks Bros. Company v. N.LR.B., 321 U.S. 702, 705 (1944).3 Hotel Enterprises, Inc., d/b/a Royal Inn of South Ben4 224 NLRB 810,813 (1976).IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Gardner Machinery Corporation is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 28, Distributive Workers of America, is alabor organization within the meaning of Section 2(5)of the Act.3. All production and maintenance employees atthe Employer's Charlotte, North Carolina, manufac-turing and distribution plant, but excluding officeclerical employees, guards, and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since November 7, 1975, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all the employees inthe aforesaid appropriate unit for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about November 24, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of the Respondent in the appropriate unit, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6. By the aforesaid refusal to bargain, the Re-spondent has interfered with, restrained, and283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and therebyhas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) of theAct.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Gardner Machinery Corporation, Charlotte, NorthCarolina, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 28, Distribu-tive Workers of America, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employees at theEmployer's Charlotte, North Carolina, manufac-turing and distribution plant, but excluding officeclerical employees, guards, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility in Charlotte, North Carolina,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local28, Distributive Workers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesat the Employer's Charlotte, North Carolina,manufacturing and distribution plant, butexcluding office clerical employees, guards,and supervisors as defined in the Act.GARDNER MACHINERYCORPORATION284